Tilghman C. J.
after stating the case, delivered judgment.
The question in these causes is, whether the defendant, acting as secretary to an incorporated company, and signing his name as secretary, is responsible personally to the plaintiffs. It would be extremely hard if he were so responsible, because the contract was expressly made by him on behalf of the company; nor is there the least reason to suppose that the plaintiffs trusted to his individual credit. The law has *202been long settled in cases similar to the present. In Macbeath v. Haldimand, it was decided that general Haldimand was not responsible for contracts made by him in Canada, on behalf of the British government; and in Jones v. Le Tomb, it was determined, without hearing the argument of the defendant’s counsel, that he was not answerable for bills of exchange drawn by him in the United States, as consul general for France, on the French government, payable in Paris, and which were protested for non-payment.
The court are therefore of opinioh that the judgment in each of these causes be reversed.
Judgment reversed.